DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 05/31/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910470645.4 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3. applicant discloses “the sound and the hydrophone exceeds the bandwidth of the broadband pulse signal.”, however in claim 1 applicant states that “the sound source is configured for emitting a broadband pulse acoustic signal” therefore it is unclear in the language of claim 3 if the sound is coming from the sound source or some other kind of source. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Isaev (“supplementary comparison of free-field hydrophone calibrations in the frequency range 250Hz to 8kHz”, all citations provided from machine translation attached) in view of Shennib (US 5825894 A).

Regarding claim 1, Isaev teaches a signal transmitter (Chirp generator), configured for generating broadband pulse signal. (Section 3.1.3, Fig.1)

Isaev also teaches a power amplifier (power amplifier, preamplifier), configured for power amplification for the broadband pulse signal. (Section 3.2.1, Figs.2-4)

Isaev also teaches a current sampler (current transformer), configured for sampling the broadband pulse signal after power amplification and generating a corresponding electrical signal E2. (Figs.2-4)

Isaev also teaches a transducer pair, which comprises a sound source and a hydrophone; the sound source is configured for emitting a broadband pulse acoustic signal underwater; wherein the acoustic signal reaches the hydrophone after transmitted by channels; the hydrophone is configured for converting the acoustic signal into an electrical signal El. (Section 3.1, 3.2, Figs.1-4)

Isaev also teaches a measurement amplifier (measuring amplifier), configured for amplifying the power of the electrical signal E1. (Fig.3)

Isaev also teaches a signal collector (digitizer), configured for AD sampling the electrical signal El after power amplification and the electric signal E2. (Fig.2)

Isaev also teaches a measurement processor, configured for calculating a transfer impedance of the transducer pair in the free field according to the electrical signal E I and the electrical signal E2 sampled by the signal collector. (Section 3.1.1, 3.1.3, Figs.1-4)

Isaev does not explicitly teach an impedance matching function.

Shennib teaches an impedance matching function. (Col.13, lines 43-47)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Isaev to incorporate an impedance matching function in order to maximize audio amplification. 

Regarding claim 2, Isaev teaches wherein the broadband pulse signal is at least one selected from the group consisting of chirp signal (chirp generator), Gausses pulse signal, broadband narrow pulse, sinc signal and noise signal. (Section 3.1.3, Fig.1)

Regarding claim 3, Isaev teaches wherein a working bandwidth of the sound and the hydrophone exceeds the bandwidth of the broadband pulse signal. (Introduction, Section 3, Table 2-3)

Regarding claim 4, Isaev teaches wherein when arranging the sound filed, the sound source and the hydrophone are placed at a far field distance from each other. (Section 3.2, Figs.2-4)

Isaev teaches a hydrophone (Figs.2-4) does not explicitly teach the signal-to-noise ratio of the received signal of the hydrophone is greater than 20 dB.

Shennib teaches the signal-to-noise ratio of the received signal of the instruments used is greater than 20 dB. (Col.5, lines 29-34)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Isaev to incorporate the signal-to-noise ratio of the received signal of the instruments used is greater than 20 dB in order to produce measurements having sufficient signal-to-noise ratios.


Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645